Citation Nr: 0810703	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus type II with erectile dysfunction, 
due to herbicide exposure.

2.	Entitlement to an initial rating in excess of 10 percent 
for peripheral neuritis, right and left upper extremities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June  2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
diabetes mellitus and assigned a disability rating of 20 
percent.

The issue of entitlement to an increased initial rating for 
peripheral neuritis, right and left upper extremities, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus requires him to take insulin 
and eat at regular hours, but does not require him to 
regulate his activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155(2007); 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The veteran is seeking a higher rating of 40 percent for his 
diabetes mellitus type II with erectile dysfunction.  In his 
March 2006 VA Form 9, the veteran argues that his blood 
sugars fluctuate daily and that he has great difficulty 
maintaining stability.  He further contends that he is not 
able to do the things he used to do, especially at work, due 
to his unstable blood sugars.  For the reasons that follow, 
the Board concludes that an evaluation in excess of 20 
percent is not warranted.

The veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).  A 20 percent is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoiding strenuous occupational and recreation 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.

The Court recently held that in order for a veteran to be 
entitled to a 40 percent disability rating under Diagnostic 
Code (DC) 7913, the evidence must show that it is medically 
necessary for him to avoid strenuous occupational and 
recreational activities.  Camacho v. Nicholson, 21 Vet. App. 
360 (2007).  Medical evidence is required to support the 
"regulation of activities" criterion of such rating.  Id.

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2007).  
Here, the veteran is service-connected for peripheral 
neuritis of the lower extremities, rated at 20 percent, and 
peripheral neuritis of the upper extremities, rated at 10 
percent, both of which are associated with his diabetes. 

As an initial matter, the Board refers to a statement in the 
December 2005 VA examination report that the "veteran states 
that he occasionally must restrict his activity secondary to 
episodic hypoglycemic reactions that can be precipitated by 
certain forms of strenuous activity."  Although the veteran 
may find it necessary at times to regulate his activities, 
his opinion is insufficient to establish medical necessity.  
The veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., that he has taken insulin for 
decades, that he cannot walk 200 feet without stopping to 
rest, and that he has difficulty navigating stairs.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion that the regulation of his 
activities is medically necessary.  See Camacho, supra.  
Accordingly, under Camacho, the veteran's lay statements are 
insufficient to establish entitlement to a 40 percent rating.

After a thorough review of the claims folder, the Board finds 
that the medical evidence of record does not establish that 
the veteran is required to regulate his activities in order 
to control his diabetes mellitus, as is necessary for a 40 
percent evaluation.  See 38 C.F.R. § 4.119, DC 7913.  
Treatment for the veteran's diabetes mellitus is documented 
in the Henry Ford Hospital records dated in April 2003 
through January 2005.  The treatment records note that the 
veteran should be checking his blood glucose several times a 
day and taking insulin and oral medication to control his 
blood glucose.  The records also indicate that the veteran 
had been informed about carbohydrate counting.  Regulation of 
activities, however, is not mentioned anywhere in these 
records.

The veteran was afforded VA examinations in April 2005 and 
December 2005.  Both examination reports state that the 
veteran's diabetes mellitus type II requires insulin and oral 
medication, and observe that his diabetes mellitus is under 
good glycemic control.  The December 2005 VA examination 
report is silent with respect to regulation of activities but 
notes that the veteran works full time as a material control 
manager.  The April 2005 VA examination report specifically 
notes that there is no restriction of routine daily 
activities secondary to diabetes mellitus.  

The evidence of record includes two private medical opinions 
submitted by the veteran's treating physicians.  In an 
opinion dated in June 2005, Dr. G.S. states that the 
veteran's activities of daily living are significantly 
restricted due to severe peripheral neuropathy.  In a May 
2006 opinion, Dr. M.H. states that the veteran should avoid 
strenuous physical activity that may cause additional 
fluctuations in blood sugar.  

The Board has weighed the aforementioned medical evidence to 
determine whether it reasonably supports the regulation of 
activities criterion of a 40 percent rating under DC 7913.  
Significantly, the April 2005 VA examination found no 
restriction of routine daily activities.  In addition, the 
fact that the veteran is able to work a full time job 
indicates that his occupational activities are minimally 
impacted.  The Board notes that medical treatment records are 
silent on using regulation of activities to control his blood 
glucose.  While the May 2006 opinion of Dr. M.H. does state 
that the veteran should avoid strenuous physical activity to 
maintain stability in his blood glucose, the June 2005 
opinion of Dr. G.S. attributes his restriction of activities 
to his peripheral neuropathy.  To the extent that there is 
any limitation of activities due to peripheral neuritis, the 
regulations preclude consideration of such limitation for the 
veteran's diabetes mellitus claim.  As noted above, service 
connection has been separately established for peripheral 
neuropathy.  Consideration of the same symptoms under 
different diagnoses for evaluation purposes is prohibited.  
See 38 C.F.R. § 4.14.  

In the present case, the only piece of medical evidence of 
record to suggest that the veteran's diabetes mellitus 
requires him to restrict his activities is the May 2006 
opinion of Dr. M.H.  On balance, the Board finds that the 
probative value of Dr. M.H.'s opinion is outweighed by the 
other evidence of record.  The VA examination reports, the 
June 2005 medical opinion of Dr. G.S., and the veteran's 
private medical treatment records all weigh against a finding 
that his diabetes mellitus requires him to avoid strenuous 
occupational and recreational activities. 

In sum, the Board concludes that the veteran's diabetes 
mellitus is no more than 20 percent disabling.  Based on all 
the evidence of record, the Board finds that the veteran has 
been able to maintain good control over his blood glucose 
level with insulin and oral hypoglycemic agents, and that he 
is not medically required to avoid strenuous occupational and 
recreational activities, as discussed above.  Thus, his 
disability does not meet the criteria necessary to support a 
40 percent rating.  Further, the Board finds that the 
veteran's diabetes mellitus does not more closely approximate 
a 60 or 100 percent evaluation.  As indicated by the VA 
examination reports, aside from the time he was initially 
diagnosed with diabetes mellitus, the veteran has not since 
experienced any episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  See 
38 C.F.R. § 4.120, DC 7913.  Also, there is no indication 
that his diabetes mellitus is manifested by any complications 
that would not be compensable if separately evaluated, or 
that he has had progressive loss of weight and strength.  For 
the aforementioned reasons, the veteran is appropriately 
compensated for his diabetes mellitus with an evaluation of 
20 percent.  

The Board has considered the rule of Fenderson, supra.  As 
the Board concludes that an increased rating is not 
warranted, the rule of Fenderson is not for application.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for diabetes mellitus type II.  The Board concludes 
that the criteria for a rating in excess of 20 percent are 
not met.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In the present case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a June 2005 
decision of the RO.  The February 2005 VCAA letter has served 
its purpose and VA's duty to notify under § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  As such, a discussion of whether sufficient notice 
has been provided for an increased compensation claim is not 
necessary because the Court articulated that the Vazquez-
Flores notice requirements apply to a claim for increase and 
not to an initial rating claim as is the case here.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under § 5103(a) was 
harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the veteran appropriate VA examinations in 
April 2005 and December 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and address all elements necessary for 
application of the ratings criteria, as discussed above.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II with erectile dysfunction, due to 
herbicide exposure, is denied.

(CONTINUED ON NEXT PAGE)


REMAND

A June 2005 rating decision, in pertinent part, granted 
service connection for diabetes mellitus type II with a 20 
percent rating; granted service connection for peripheral 
neuritis, right and left lower extremities, each with a 10 
percent rating; and granted service connection for peripheral 
neuritis, right and left upper extremities, each with a 0 
percent rating.  The veteran submitted a timely notice of 
disagreement (NOD) in September 2005, seeking higher 
evaluations for diabetes mellitus, peripheral neuritis of the 
lower extremities, and peripheral neuritis of the upper 
extremities.  

In January 2006, the RO issued a new rating decision granting 
an increased initial rating of 20 percent for peripheral 
neuritis, right and left lower extremities, and granting an 
increased initial rating of 10 percent for peripheral 
neuritis, right and left upper extremities.  The RO also 
issued a January 2006 statement of the case (SOC) continuing 
the 20 percent rating for diabetes mellitus type II and 
continuing the 20 percent rating for peripheral neuritis, 
right and left lower extremities.  This SOC did not address 
the issue of entitlement to an initial rating in excess of 10 
percent for peripheral neuritis, right and left upper 
extremities.  Accordingly, the claim must be remanded to 
allow the RO to provide the veteran with an SOC on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, the issue will be 
returned to the Board after issuance of the SSOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran with an SOC as to the 
issue of entitlement to an initial rating 
in excess of 10 percent for peripheral 
neuritis, right and left upper 
extremities.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


